Citation Nr: 1547834	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-13 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for coronary artery disease, status post quadruple bypass, associated with herbicide exposure.

2. Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1959 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran should be afforded a new VA examination for his service-connected heart disease.  The most recent VA physical examination was conducted in November 2010, approximately five years ago.  The examiner noted METs achieved of 4.20; however she also indicated a workload greater than 7 but less than 10 METs.  A July 2012 stress test revealed METs of 7, and no higher.  A telephonic examination was then conducted in November 2014.  No METS testing was conducted at that time.  A medical opinion was obtained in December 2014 to resolve the conflicting medical evidence.  The examiner found that the METs of 7-10, not 4.2, are more representative of the Veteran's heart condition.  However, despite the December 2014 medical opinion, the Board finds that the medical evidence is unclear, and cannot assess whether the Veteran's METs are greater or less than 7.  Due to the conflicting clinical evidence and the time passage since the last physical examination, the Veteran should be afforded a new VA examination to determine the current severity of his heart condition.   See Snuffer v. Gober, 10 Vet. App. 400 (1997).

A medical opinion should also be obtained for the Veteran's sleep apnea.  A December 2014 examiner opined that the Veteran's current sleep apnea is not related to service.  Subsequently, in a June 2015 statement, the Veteran claimed that his sleep apnea is related to his service-connected heart disease.  The December 2014 examiner did not address the etiology of the Veteran's sleep apnea on a secondary basis.  Therefore, a medical opinion should be obtained to determine whether the Veteran's sleep apnea was caused or aggravated by his service-connected heart condition.  

To date, the Veteran has not received specific notice regarding his secondary service connection claim.  That should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran adequate notice of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.

2. Schedule the Veteran for an appropriate VA physical examination to determine the nature, extent and severity of his service-connected heart condition.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests, to include METS testing, should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected heart disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3. Return the Veteran's claims file to the examiner who provided the December 2014 opinion or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  Based on the review of the record, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by the Veteran's service connected heart condition.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's sleep apnea before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, he or she must so state and provide a reason as to why an opinion cannot be given.

4. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case, and provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




